Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103-Withdrawn
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The rejection of claims 1, 3, 41, 118-119 and 121 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Okada (Diabetes, 2006, 15, 1666-1677, cited in the previous office action) in view of Konopleva (Blood, 2005, 106(11), 2460, Abstract, cited in the previous office action), is withdrawn because of the amendment of claim 1 to newly recite the limitation “chronic kidney disease (CKD) or acute renal injury”, and cancellation of claim 2.
The rejection of claims 1, 3, 41, 43, 51-52, 55, 59, 118-119 and 121 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over: 1) Imano (Diabetes Care, 1998, 21, 2135-2139, cited in the previous Office action); and 2) Guan (Am J Physiol Renal Physiol, 2001, 281, F1036-F1046, cited in the previous Office action), and  in view of Konopleva (U.S. Pub. No. 20030119732, published 06/26/2003, cited in the previous Office action), is withdrawn because of the amendment of claim 1 to newly recite the limitation “chronic kidney disease (CKD) or acute renal injury”, and cancellation of claim 2.
The rejection of claims 1, 3, 41, 43, 51-52, 55, 59, 118-119, 121, 132 and 137 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Okada (Diabetes, 2006, 15, 1666-1677, cited in the previous Office action) in view of Konopleva2005 (Blood, 2005, 106(11), 2460, Abstract, cited in the previous Office action), as applied to claims 1, 3, 41, 118-119 and 121 above and further in view of: i) Konopleva (U.S. Pub. No. 20030119732, published 06/26/2003, cited in the previous Office action); and ii) Tian (US Pub. No. 20050142199, published 06/30/2005, cited in the previous Office action), is withdrawn because of the amendment of claim 1 to newly recite the limitation “chronic kidney disease (CKD) or acute renal injury”, and cancellation of claim 2.
The rejection of claims 1, 3, 41, 43, 51-52, 55, 59, 118-119, 121, 132 and 137 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over: 1) Imano (Diabetes Care, 1998, 21, 2135-2139, cited in the previous Office action); and 2) Guan (Am J Physiol Renal Physiol, 2001, 281, F1036-F1046, cited in the previous Office action), and  in view of Konopleva (U.S. Pub. No. 20030119732, published 06/26/2003, cited in the previous Office action), as applied to claims 1, 3, 41, 43, 51-52, 55, 59, 118-119 and 121 above and further in view of Tian (US Pub. No. 20050142199, published 06/30/2005, cited in the previous Office action), is withdrawn because of the amendment of claim 1 to newly recite the limitation “chronic kidney disease (CKD) or acute renal injury”, and cancellation of claim 2.
Status of the Claims
	Claims 1, 3, 41, 43, 51-52, 55, 59, 67, 69, 72-73, 118-119, 121, 132, 137 and 158-160 are pending.
Applicants’ arguments filed on 12/21/2021, have been fully considered. Rejections and/or objections not reiterated from previous Office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application. 
Applicants’ amendments filed on 12/21/2021, have been fully considered. Applicants have amended claims 1 and 3. Applicants have canceled claim 2. Claims 67, 69, 72-73 and 158-160 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a non-elected species. Therefore, claims 1, 3, 41, 43, 51-52, 55, 59, 118-119, 121, 132 and 137 are subject of the Office action below. 

Claim Rejections - 35 USC § 103
New Grounds of Rejection, Necessitated by Applicants’ Amendments 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 41, 118-119 and 121 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Okada (Diabetes, 2006, 15, 1666-1677, cited in the previous office action), as evidenced by Tawada et al (hereinafter “Tawada”, U.S. Pub. No. 20020193382, published 12/19/2002) and in view of Konopleva2005 (Blood, 2005, 106(11), 2460, Abstract, cited in the previous office action).
Instant claim 1 is drawn to a method for treating chronic kidney disease (CKD) or acute renal injury in a human patient, with a pharmaceutically effective amount of a triterpenoid compound (see Figure 1 below), wherein R1 = heteroatom substituted or heteroatom unsubstituted -CN or C1-C15-acyl or C1-C15-alkyl. 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Figure 1: compound of claim 1.
The “a pharmaceutically effective amount” recited in claim 1, is not defined by the claim or the instant specification to any to a specific embodiment, e.g., a specific dosage of a triterpenoid compound of claim 1, or a specific dosage range of a triterpenoid compound of claim 1, for the CKD or acute renal injury recited in claim 1. The specification on page 29, lines 23-25, states: 
““Therapeutically effective amount” or “pharmaceutically effective amount” means that amount which, when administered to a subject or patient for treating a disease, is sufficient to effect such treatment for the disease.” 

 Accordingly, for the purpose of examination, an amount of a triterpenoid compound of claim 1 that is necessary to elicit the desired biological response in a human patient, is included in the interpretation of “a pharmaceutically effective amount”.  
Similar to method claim 1, Okada teaches a pharmaceutical approach to treating diabetic nephropathy (DN) in rats, comprising administering a peroxisome proliferator activated receptor-γ (PPARγ) agonist compound (i.e., not the claimed compound of claim 1) the rats. 
DN is an example of a CKD, as evidenced by Tawada1.
Treatment of the rats with pioglitazone (a thiazolidinedione class compound), was found to result in the amelioration of DN. Please see title of the article and abstract and page 1667, 2nd ¶ on the left column. 
Pioglitazone reverses high glucose-induced G1-phase cell cycle arrest, inhibited glomerular hypertrophy and reduced urinary albumin excretion (see abstract). PPARγ agonist has also been reported to inhibit glomerular hyperfiltration and albuminuria in rat models of streptozotocin-induced DN (see page 1667, 2nd ¶ on the left column). 
Although Okada is not explicit in teaching administration of a PPARγ agonist (e.g., pioglitazone) to a human DN patient (DN is an example of CKD, see discussions above), a person skilled in the art would have found it obvious to administer a PPARγ agonist (e.g., pioglitazone), to a human DN patient and reasonably expect that the administration of the PPARγ agonist (e.g., pioglitazone), would, for example, reverses high glucose-induced G1-phase cell cycle arrest, reduced urinary albumin excretion and inhibit glomerular hypertrophy in the patient. This is because Okada discloses G1-phase cell cycle arrest as the hallmark in DN (see abstract) and also discloses that cellular hypertrophy is prominent in DN (see page 1667, 1st ¶ on the left column). 
Okada differs from claim 1 only insofar as Okada is not explicit in teaching a compound of instant claim 1 as a PPARγ agonist.
However, the claimed invention would have been obvious over Okada as evidenced by Tawada, because it was known in the art that a triterpenoid compound of claim 1 is known as a PPARγ agonist.
For example, Konopleva2005 is cited for disclosing triterpenoid compounds CDDO and to a much higher degree CDDO-Me, as potent PPARγ agonists. Please see abstract. 
At the time the instant invention was made, a triterpenoid compound of Figure 1, wherein: i) R1 is CO2H (a C1 acid), was well-known in the art as CDDO; and ii) R1 is CO2CH3 (a C1-acyl), was well-known in the art as CDDO-Me (Applicants’ elected triterpenoid compound, see reply filed on 07/05/2018, Office action mailed on 07/27/2018 and instant claim 118). Please see instant specification at page 3, lines 4-15, including the references cited therein, and page 10 for structures). Applicants’ admissions constitute as a prior art (see MPEP § 2129).
Please Figure 2 below for side by side structural illustrations.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Figure 2.
Although Konopleva2005 is an abstract of a poster presentation, Konopleva2005 was published in a peer-reviewed publication, which suggests that this publication as whole would be viewed as trust worthy by the skilled artisan. The Examiner is required to presume that this publication is enabling of the teachings disclosed therein. Please see MPEP § 2121. Accordingly, it is proper for the Examiner to rely on Konopleva2005 as prior art.
Accordingly, at the time the instant invention was made, a person of the ordinary skill in the art would have found it obvious to administer a PPARγ agonist (e.g., CDDO-Me, Applicants’ elected triterpenoid compound, see discussions above), to a human DN patient (DN is an example of CKD, see discussions above), with a reasonable expectation of treating DN in the patient. 
This is because the administration of pioglitazone (a PPARγ agonist), to rats model of DN, was found to result in the amelioration of DN (see discussions above). Pioglitazone reverses high glucose-induced G1-phase cell cycle arrest, inhibited glomerular hypertrophy and reduced urinary albumin excretion (see discussions above. PPARγ agonist has also been reported to inhibit glomerular hyperfiltration and albuminuria in rat models of streptozotocin-induced DN (see discussions above). The art discloses: i) G1-phase cell cycle arrest as the hallmark in DN (see discussions above); and ii) that cellular hypertrophy is prominent in DN (see discussions above). 
A person skilled in the art would have found it obvious to substitute one known element (a PPARγ agonist of Konopleva2005, i.e., CDDO-Me, Applicants’ elected triterpenoid compound, see discussions above), for another (i.e., a PPARγ agonist of Okada) for the predictable result of treating a patient suffering from a disease state treatable with a PPARγ agonist (e.g., DN, an example of RKD, see discussions above). 
The use of simple substitution of one known element for another in order to obtain predictable results as a requirement of a prima facie case of obviousness has been deemed as proper (please see MPEP § 2143). In the instant case, the one known element is a PPARγ agonist and the predictable results is treating a patient suffering from a disease state treatable with a PPARγ agonist (e.g., DN, an example of RKD, see discussions above).
Therefore, at the time the instant invention was made, one skilled in the art would have found it obvious to administer a PPARγ agonist (e.g., CDDO-Me, Applicants’ elected triterpenoid compound, see discussions above), to a human DN patient (DN is an example of RKD, see discussions above), with a reasonable expectation of  ameliorating the DN in the patient via, for example, reversal of high glucose-induced G1-phase cell cycle arrest, reduction in urinary albumin excretion and inhibition of glomerular hypertrophy in the patient in the patient.
Obviousness requires only a reasonable expectation of success, not complete confidence in a given outcome; "at least some degree of predictability" is all that is required. M.P.E.P. § 2143.02. 
The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).  
Accordingly, claim 1 is obvious over Okada as evidenced by Tawada, and Konopleva2005.
Regarding claim 3, Okada as evidenced by Tawada, discloses DN (see discussions above).
Regarding claim 41, Okada teaches that pioglitazone was orally administered (see page 1667, 3rd ¶ on left column under the title “RESEARCH DESIGN AND METHODS”).
Regarding claim 118, Konopleva2005 teaches CDDO-Me (Applicants’ elected triterpenoid compound, see discussions above).
Regarding the requirement that at least a portion of the claimed triterpenoid compound is in a polymorphic form (claims 119 and 121), a triterpenoid compound of the instant invention (e.g., CDDO-Me, Applicants’ elected triterpenoid compound, see discussions above), is a known PPARγ agonist (see discussions above) and PPARγ agonists are known to be useful in treating a disease or condition (e.g., DN, an example of CKD, see discussions above), in which the therapeutic interventions requires administering a PPARγ agonist (see discussions above). Therefore, any portion of portion of the claimed triterpenoid compound, e.g., a polymorphic form would necessarily exhibit the same property.
            In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Thus, the claims fail to patentably distinguish over the state of the art as represented by the cited references. 
Response to the Applicants’ Arguments
Okada and Konopleva2005 references (pages 6-7 of Remarks):
Applicants’ allegation the instant claims are non-obvious over the cited Okada and Konopleva2005 references, because the cited references fail to suggest or teach treating CKD or acute kidney injury (see pages 6-7 of Remarks), have been fully considered but they are not found to be persuasive.
This is because Okada as evidenced by Tawada, and Konopleva2005 combine to teach treating DN, as an example of CKD (see discussions above).

Claims 1, 3, 41, 43, 51-52, 55, 59, 118-119 and 121 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over: 1) Imano (Diabetes Care, 1998, 21, 2135-2139, cited in the previous Office action), as evidenced by Tawada (U.S. Pub. No. 20020193382, published 12/19/2002); and 2) Guan (Am J Physiol Renal Physiol, 2001, 281, F1036-F1046, cited in the previous Office action), and  in view of Konopleva (U.S. Pub. No. 20030119732, published 06/26/2003, cited in the previous Office action).
Similar to claim 1:
1) Imano teaches that treatment of human DN patients with troglitazone (i.e., not the claimed compound of claim 1), was found to ameliorate urinary albumin excretion in the patients (see title of the article and abstract). Imano discloses troglitazone as a thiazolidinedione class compound (see page 2135, 3rd ¶ on the right column and page 2138, last ¶ on the left column). 
DN is an example of CKD, as evidenced by Tawada (see discussions above).
2) Guan is cited for disclosing that thiazolidinediones (TZDs, e.g., troglitazone), exert their action in the amelioration of DN (DN is an example of CKD, see discussions above), as peroxisome proliferator activated receptor-γ (PPARγ) agonists. Please see title of the article, abstract and page F1036. 
Specifically, Guan (see pages F1044-F1045), states:
“Accumulating evidence suggests that PPARγ activity plays an important role in insulin sensitivity and affects diabetes and atherogenesis (3, 28). PPARγ ligands, including the thiazolidinedione troglitazone, pioglitazone (Actos), and rosiglitazone (Avandia), have been proven to be potent antidiabetic drugs in humans (7). These PPARγ activators significantly lower blood glucose levels and may protect against diabetic nephropathy (6, 45). In humans, troglitazone has been shown to decrease microalbuminuria in patients with diabetic nephropathy (20). Although the renal protective action may be a result of the hypoglycemic, antihypertensive and antihyperlipidemic effects of PPARγ activators, it is also possible that these drugs exert direct effects on renal glomerular PPARγ receptors, as demonstrated in the present and other studies (17, 43). PPARγ ligands also significantly decrease the expression of a-smooth muscle actin in cultured rat mesangial cells, a marker of the dedifferentiation marker that is upregulated in diabetic nephropathy (2). This observation further supports the idea that the beneficial effects of PPARγ activators could be mediated by direct activation of glomerular PPARγ. (Emphasis added). See pages F1044-F1045.
In summary, we report the cloning of the rabbit PPARγ and provide evidence that endogenous PPARγ activity is associated with renal glomeruli and medullary microvasculature in vivo. We also demonstrate endogenous PPARγ activity in cultured glomerular mesangial cells. These results suggest that the renal glomeruli or, more specifically, glomerular mesangial cells could be a direct target for TZD-mediated amelioration of diabetic nephropathy.” (Emphasis added). See page F1045.

Although Imano as evidenced by Tawada, and Guan combine to teach a pharmaceutical approach to treating DN in a human patient with a PPARγ agonist (DN is an example of CKD, see discussions above), the cited references do not combine to explicitly teach a compound of instant claim 1 as a PPARγ agonist.
However, the claimed invention would have been obvious over Imano as evidenced by Tawada, and Guan because it was known in the art that a triterpenoid compound of claim 1 is known as a PPARγ agonist.
For example, Konopleva is cited for teaching triterpenoid CDDO-compounds as PPARγ agonists (see ¶s 0076 and 0088), and teaches CDDO-compounds such as CDDO-Me (Applicants’ elected triterpenoid compound, see reply filed on 07/05/2018, Office action mailed on 07/27/2018 and instant claim 118). Please see Konopleva at ¶ 0085 and ¶ 0087, compound 17. Konopleva teaches that the CDDO-compounds can be administered orally (see ¶ 0016). Similar to Imano and Guan (see discussions above), Konopleva teaches other PPARγ agonists such as thiazolidinediones (pioglitazone, troglitazone and rosiglitazone, see ¶ 0095).
Accordingly, at the time the instant invention was made, one skilled in the art would have found it obvious to modify Imano as evidenced by Tawada, and Guan with Konopleva, in order to administer a PPARγ agonist (e.g., CDDO-Me, Applicants’ elected triterpenoid compound, see discussions above), to a human DN patient (DN is an example of CKD, see discussions above), in order to treat DN in the patient. This is because PPARγ agonists have been known to ameliorate urinary albumin excretion in human DN patients (see discussions above). The artisan of the ordinary skill would have had a reasonable expectation that the administration a PPARγ agonist (e.g., CDDO-Me, Applicants’ elected triterpenoid compound, see discussions above), to a human DN patient (DN is an example of CKD, see discussions above), would treat the DN via ameliorating urinary albumin excretion in the patient.
Obviousness requires only a reasonable expectation of success, not complete confidence in a given outcome; "at least some degree of predictability" is all that is required. M.P.E.P. § 2143.02. 
The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).  
A person skilled in the art would have also found it obvious to substitute one known element (a PPARγ agonist of Konopleva, i.e., CDDO-Me, Applicants’ elected triterpenoid compound, see discussions above), for another (i.e., a PPARγ agonist of Imano) for the predictable result of treating a patient suffering from a disease state treatable with a PPARγ agonist (e.g., DN, an example of CKD, see discussions above). 
The use of simple substitution of one known element for another in order to obtain predictable results as a requirement of a prima facie case of obviousness has been deemed as proper (please see MPEP § 2143). In the instant case, the one known element is a PPARγ agonist and the predictable results is treating a patient suffering from a disease state treatable with a PPARγ agonist (e.g., DN, an example of CKD, see discussions above).
MPEP 2143(e) states: The rationale to support a conclusion that the claim would have been obvious is that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense.
 In the instant case, a person of the ordinary skill would have found it obvious to pursue a PPARγ agonist (e.g., CDDO-Me, Applicants’ elected triterpenoid compound, see discussions above), with a reasonable expectation of treating DN (an example of CKD, see discussions above) in a human DN patient. 
Accordingly, claim 1 is obvious over Imano as evidenced by Tawada, Guan and Konopleva.
Regarding claim 3, Imano as evidenced by Tawada, discloses DN (see discussions above).
Regarding claim 41, Konopleva discloses, wherein the CDDO compounds can be administered orally (see ¶ 0016).
Regarding claim 43, Konopleva discloses, wherein dispersions of the CDDO compounds may be prepared in, for example, glycerol (see ¶ 0266).
Regarding claims 51-52, 55 and 59, Konopleva discloses, wherein the CDDO compounds may be administered at dosages in the range of 5-100 mg/kg for 3-30 days. Thus, about 5, 10, 15, 20, 25, 30, 35, 40, 45, 50, 55, 60, 65, 70, 75, 80, 85, 90, 95, or about 100 mg/kg of CDDO may be administered. According to Konopleva, the skilled artisan will appreciate that these dosages are only guidelines and a physician will determine exact dosages at the time of administration factoring in other conditions such as age, sex, disease, etc. of the patient. Please see ¶s 0016 and 0282.
The recited dosages in claims 51-52, 55 and 59 are art-recognized variables (see discussions above). Therefore, the selection specific amount of the compound would have been routinely determined and optimized in the pharmaceutical art. 
A prima facie case of obviousness exists in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" (see MPEP § 2144.05). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (see MPEP § 2144.05). As recognized by MPEP § 2144.05, 
In the instant case, because the claimed dosages in claims 51-52, 55 and 59 overlaps or lies inside ranges disclosed by the prior art (see discussions above), a prima facie case of obviousness exists.
Furthermore, MPEP § 2144.05(II)(B), states that “after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.”  
Regarding claim 118, Konopleva discloses CDDO-Me (see discussions above).
Regarding the requirement that at least a portion of the claimed triterpenoid compound is in a polymorphic form (claims 119 and 121), a triterpenoid compound of the instant invention (e.g., CDDO-Me, Applicants’ elected triterpenoid compound, see discussions above), is a known PPARγ agonist (see discussions above) and PPARγ agonists are known to be useful in treating a disease or condition (e.g., DN, an example of RKD, see discussions above), in which the therapeutic interventions requires administering a PPARγ agonist (see discussions above). Therefore, any portion of portion of the claimed triterpenoid compound, e.g., a polymorphic form would necessarily exhibit the same property.
Lastly, the strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination.  In re Sernaker, 702 F.2d 989, 994-95, 217 USPQ 1, 5-6 (Fed. Cir. 1983).  
            In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Thus, the claims fail to patentably distinguish over the state of the art as represented by the cited references. 
Response to the Applicants’ Arguments
Imano, Guan and Konopleva references (pages 7-8 of Remarks):
Applicants’ allegation the instant claims are non-obvious over the cited Imano, Guan and Konopleva references, because the cited references fail to suggest or teach treating CKD or acute kidney injury (see pages 7-8 of Remarks), have been fully considered but they are not found to be persuasive.
This is because Imano as evidenced by Tawada, Guan and Konopleva combine to teach treating DN, as an example of CKD (see discussions above).
	
Claims 1, 3, 41, 43, 51-52, 55, 59, 118-119, 121, 132 and 137 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Okada (Diabetes, 2006, 15, 1666-1677, cited in the previous Office action), as evidenced by Tawada (U.S. Pub. No. 20020193382, published 12/19/2002), and in view of Konopleva2005 (Blood, 2005, 106(11), 2460, Abstract, cited in the previous Office action), as applied to claims 1, 3, 41, 118-119 and 121 above, and further in view of: i) Konopleva (U.S. Pub. No. 20030119732, published 06/26/2003, cited in the previous Office action); and ii) Tian (US Pub. No. 20050142199, published 06/30/2005, cited in the previous Office action).
The limitations of claims 1, 3, 41, 118-119 and 121, as well as the corresponding teachings of Okada as evidenced by Tawada, and Konopleva2005 are described above, and hereby incorporated into the instant rejection. 
The invention of claim 1 is further limited to a specific formulation of a triterpenoid compound of claim 1, in claim 43. Claim 43 requires that a triterpenoid compound of claim 1 is formulated as a solid dispersion. 
The invention of claim 1 is further limited to specific amounts of a triterpenoid compound of claim 1, in claims 51-52, 55 and 59. Claims 51-52, 55 and 59 require a triterpenoid compound of claim 1 in an amount of about 0.1 mg to about 200 mg.
The invention of claim 118 is further limited to a specific formulation of the triterpenoid compound of claim 118 (CDDO-Me, see discussions above), in claims 132 and 137. Claims 132 and 137 require formulating CDDO-Me, as a composition comprising CDDO-Me and an excipient selected from the group consisting of list disclosed therein.
Okada as evidenced by Tawada, and Konopleva2005 differ from claims 43, 51-52, 55, 59, 132 and 137 only insofar as the cited references do not combine to explicitly teach the limitations of claims 43, 51-52, 55, 59, 132 and 137.
Similar to Konopleva2005 (see discussions above), Konopleva teaches that triterpenoid CDDO-compounds are PPARγ agonists (see ¶s 0076 and 0088), and teaches CDDO-compounds such as CDDO-Me (see ¶ 0085 and compound 17, ¶ 0087). Konopleva also teaches that the CDDO-compounds can be administered orally (see ¶ 0016). Similar to Okada (see discussions above), Konopleva teaches other PPARγ agonists such as thiazolidinediones (pioglitazone, troglitazone and rosiglitazone, see ¶ 0095).
Regarding claim 43, Konopleva discloses, wherein dispersions of the CDDO compounds may be prepared in, for example, glycerol (see ¶ 0266).
Regarding claims 51-52, 55 and 59, Konopleva discloses, wherein the CDDO compounds may be administered at dosages in the range of 5-100 mg/kg for 3-30 days. Thus, about 5, 10, 15, 20, 25, 30, 35, 40, 45, 50, 55, 60, 65, 70, 75, 80, 85, 90, 95, or about 100 mg/kg of CDDO may be administered. According to Konopleva, the skilled artisan will appreciate that these dosages are only guidelines and a physician will determine exact dosages at the time of administration factoring in other conditions such as age, sex, disease, etc. of the patient. Please see ¶s 0016 and 0282.
The recited dosages in claims 51-52, 55 and 59 are art-recognized variables (see discussions above). Therefore, the selection specific amount of the compound would have been routinely determined and optimized in the pharmaceutical art.
A prima facie case of obviousness exists in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" (see MPEP § 2144.05). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (see MPEP § 2144.05). As recognized by MPEP § 2144.05, 
In the instant case, because the claimed dosages in claims 51-52, 55 and 59 overlaps or lies inside ranges disclosed by the prior art (see discussions above), a prima facie case of obviousness exists.
Furthermore, MPEP § 2144.05(II)(B), states that “after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.”  
Tian is cited for disclosing a method for obtaining a pharmaceutical formulation having good structural integrity (see ¶s 0020 and 0022). Tian discloses that organic polymers such as hydroxypropyl methylcellulose phthalate, PVP-VA copolymer, methacrylate polymers and crosspovidone can be employed as excipients in the formulation of pharmaceutical tablets having good structural integrity (¶s 0028, -0029, 0048, 0076-0077, 0088-0089, 0095 and 0096).
At the time the instant invention was made, a person skilled in the art would have found it obvious to modify Okada as evidenced by Tawada, and Konopleva2005, with Konopleva and Tian in order to arrive at the invention of claims 43, 51-52, 55, 59, 132 and 137. 
The person skilled in the art would have had a reasonable expectation that: i) a pharmaceutical formulation comprising a PPARγ agonist (e.g., CDDO-Me, Applicants’ elected triterpenoid compound, see discussions above), and an excipient (e.g., methacrylate polymers), would exhibit good structural integrity; and ii) the administration of the formulation to a human DN patient (DN is an example of RKD, see discussions above), would ameliorate the DN via, for example, reversal of high glucose-induced G1-phase cell cycle arrest, reduction in urinary albumin excretion and inhibition of glomerular hypertrophy in the patient in the patient.
Obviousness requires only a reasonable expectation of success, not complete confidence in a given outcome; "at least some degree of predictability" is all that is required. M.P.E.P. § 2143.02. 
The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).  
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Thus, the claims fail to patentably distinguish over the state of the art as represented by the cited references. 
Response to the Applicants’ Arguments
Applicants argue on the grounds of what appears to be the Applicants’ position stating that because claims 1, 3, 41, 118-119 and 121 are allegedly non-obvious over Okada and Konopleva2005, Konopleva and Tian cannot be employed in order to address the deficiency in the teachings of Okada and Konopleva2005. Please see page 8 of Remarks.
Applicants’ arguments have been fully considered but they are not found to be persuasive.
This is because the Applicants’ allegations that instant claims 1, 3, 41, 118-119 and 121 are non-obvious over Okada as evidenced by Tawada, and Konopleva2005, are similar to the arguments above. The Examiner, therefore, applies the same response hereto. Therefore, the use of Konopleva and Tian in order to address the deficiency in the teachings of Okada as evidenced by Tawada, and Konopleva2005, is proper.

Claims 1, 3, 41, 43, 51-52, 55, 59, 118-119, 121, 132 and 137 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over: 1) Imano (Diabetes Care, 1998, 21, 2135-2139, cited in the previous Office action), as evidenced by Tawada (U.S. Pub. No. 20020193382, published 12/19/2002); and 2) Guan (Am J Physiol Renal Physiol, 2001, 281, F1036-F1046, cited in the previous Office action), and  in view of Konopleva (U.S. Pub. No. 20030119732, published 06/26/2003, cited in the previous Office action), as applied to claims 1, 3, 41, 43, 51-52, 55, 59, 118-119 and 121 above and further in view of Tian (US Pub. No. 20050142199, published 06/30/2005, cited in the previous Office action).
The limitations of claims 1, 3, 41, 43, 51-52, 55, 59, 118-119 and 121, as well as the corresponding teachings of Imano as evidenced by Tawada, Guan and Konopleva are described above, and hereby incorporated into the instant rejection. 
The invention of claim 118 is further limited to a specific formulation of the triterpenoid compound of claim 118 (CDDO-Me, see discussions above), in claims 132 and 137. Claims 132 and 137 require formulating CDDO-Me, as a composition comprising CDDO-Me and an excipient selected from the group consisting of list disclosed therein.
Imano as evidenced by Tawada, Guan and Konopleva differ from claims 132 and 137 only insofar as the cited references do not combine to explicitly teach the limitations of claims 132 and 137.
Tian is cited for disclosing a method for obtaining a pharmaceutical formulation having good structural integrity (see ¶s 0020 and 0022). Tian discloses that organic polymers such as hydroxypropyl methylcellulose phthalate, PVP-VA copolymer, methacrylate polymers and crosspovidone can be employed as excipients in the formulation of pharmaceutical tablets having good structural integrity (¶s 0028, -0029, 0048, 0076-0077, 0088-0089, 0095 and 0096).
At the time the instant invention was made, one skilled in the art would have found it obvious to modify Imano as evidenced by Tawada, Guan and Konopleva with Tian in order to arrive at the invention of claims 132 and 137. 
The person skilled in the art would have had a reasonable expectation that: i) a pharmaceutical formulation comprising a PPARγ agonist (e.g., CDDO-Me, Applicants’ elected triterpenoid compound, see discussions above), and an excipient (e.g., methacrylate polymers), would exhibit good structural integrity; and ii) the administration of the formulation to a human DN patient (DN is an example of RKD, see discussions above), would treat the DN via ameliorating urinary albumin excretion in the patient.
Obviousness requires only a reasonable expectation of success, not complete confidence in a given outcome; "at least some degree of predictability" is all that is required. M.P.E.P. § 2143.02. 
The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).  
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Thus, the claims fail to patentably distinguish over the state of the art as represented by the cited references. 
Response to the Applicants’ Arguments
Applicants argue on the grounds of what appears to be the Applicants’ position stating that because claims 1, 3, 41, 43, 51-52, 55, 59, 118-119 and 121 are allegedly non-obvious over Imano, Guan and Konopleva, Tian cannot be employed in order to address the deficiency in the teachings of Imano, Guan and Konopleva. Please see page 8 of Remarks.
Applicants’ arguments have been fully considered but they are not found to be persuasive.
This is because the Applicants’ allegations that instant claims 1, 3, 41, 43, 51-52, 55, 59, 118-119 and 121 are non-obvious over Imano as evidenced by Tawada, Guan and Konopleva, are similar to the arguments above. The Examiner, therefore, applies the same response hereto. Therefore, the use of Tian in order to address the deficiency in the teachings of Imano, Guan and Konopleva, is proper.

Conclusion
No claim is allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice 


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM D BORI whose telephone number is (571)270-7020.  The examiner can normally be reached on Monday through Friday 8:00AM-5:00PM(EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY S LUNDGREN can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IBRAHIM D BORI/
Examiner, Art Unit 1629

/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Tawada at ¶ 0339, states: “chronic renal disease (e.g., diabetic nephropathy, chronicglomerulo-nehphritis, IgA nephropathy, etc.)”